Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140159431 A1 to Yoshihara et al. (“Yoshihara”) in view of US 1676656 A to Lutz (“Lutz”).
Yoshihara discloses:
Regarding claim 1: performing seam welding (e.g., seam welding disclosed in para 30) by applying electricity between a first roller electrode (e.g., a first of seam welding electrodes (roller electrodes) 250) and a second roller electrode (e.g., a second of seam welding electrodes (roller electrodes) 250) in a state where a welding target portion (e.g., joint portion 11) is clamped by the first roller electrode and the second roller electrode rotating in conjunction with the first roller electrode, the welding target portion including a plurality of overlapped metal sheets (e.g., upper plate portion 11a, middle plate portion 11b, lower plate portion 11c) out of regions of the vehicle door sash (e.g., door sash 10), the first roller electrode including a protrusion 250a corresponding to the claimed first row of a plurality of first projecting portions and those of Lutz as explained herein that are arranged at intervals in a circumferential direction around a first rotational center and a second row of a protrusion 250b corresponding to the claimed plurality of second projecting portions and those of Lutz as explained herein that are in locations shifted toward one side in an axial direction of the first rotational center from the first row and arranged at intervals in the circumferential direction around the first rotational center (e.g., Fig. 1A-2B and para 14-17, 29-30);
Regarding claim 4: in the second roller electrode, a surface along a circumferential direction around a second rotational center parallel with the first rotational center is a smooth surface (e.g., Fig. 1A-2B and para 14-17, 29-30); and
Regarding claim 6: the first projecting portions and the second projecting portions in the first roller electrode are located along the circumferential direction (e.g., Fig. 1A-2B and para 14-17, 29-30).
Yoshihara does not explicitly disclose the first roller electrode including a first row of a plurality of first projecting portions that are arranged at intervals in a circumferential direction around a first rotational center and a second row of a plurality of second projecting portions that are in locations shifted toward one side in an axial direction of the first rotational center from the first row and arranged at intervals in the circumferential direction around the first rotational center (as recited in claim 1).  However, Lutz discloses:
Regarding claim 1: the first roller electrode including a first row of a plurality of first projecting portions (e.g., working contact portions 1b of electrode 1) that are arranged at intervals (e.g., intervals around recesses 18) in a circumferential direction around a first rotational center and a second row of a plurality of second projecting portions (e.g., working contact portions 2b of electrode 2) that are in locations shifted toward one side in an axial direction of the first rotational center from the first row and arranged at intervals (e.g., intervals around recesses 18) in the circumferential direction around the first rotational center (e.g., Fig. 1-3 and pages 2-3); and
Regarding claim 6: the first projecting portions and the second projecting portions in the first roller electrode are located alternately along the circumferential direction (e.g., Fig. 1-3 and pages 2-3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Yoshihara as suggested and taught by Lutz in order to provide spaced peripheral contact sections to engage the metal to be welded (Lutz: page 3, ln 55-60).
Allowable Subject Matter
s 2, 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492.  The examiner can normally be reached on Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        March 13, 2021